  Case 14-06570         Doc 53     Filed 11/02/18 Entered 11/02/18 12:51:54              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-06570
         TIMOTHY Alexander SIMS
         VICTORIA HOLLIS
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/27/2014.

         2) The plan was confirmed on 05/05/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/29/2016, 11/07/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/14/2018.

         6) Number of months from filing to last payment: 54.

         7) Number of months case was pending: 56.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,675.00.

         10) Amount of unsecured claims discharged without payment: $50,360.34.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-06570        Doc 53       Filed 11/02/18 Entered 11/02/18 12:51:54                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $8,936.47
       Less amount refunded to debtor                              $5.24

NET RECEIPTS:                                                                                     $8,931.23


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $377.21
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,877.21

Attorney fees paid and disclosed by debtor:                  $500.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Amcore Bank                      Unsecured         201.00           NA              NA            0.00       0.00
Amcore Bank                      Unsecured         200.00           NA              NA            0.00       0.00
AMERICAN INFOSOURCE              Unsecured            NA         201.50          201.50          14.11       0.00
AMERICAN INFOSOURCE              Unsecured            NA       4,089.84        4,089.84        286.29        0.00
AMERICAN INFOSOURCE              Unsecured      2,226.00       2,183.55        2,183.55        152.85        0.00
ASHLEY FUNDING SERVICES LLC      Unsecured            NA       1,455.00        1,455.00        101.85        0.00
AT&T                             Unsecured         380.00           NA              NA            0.00       0.00
Buena Vista Apartment            Unsecured      1,000.00            NA              NA            0.00       0.00
CAVALRY INVESTMENTS              Unsecured         465.00      1,464.94        1,464.94        102.55        0.00
Chase Bank                       Unsecured         200.00           NA              NA            0.00       0.00
Christ Medical Center            Unsecured           0.00           NA              NA            0.00       0.00
CITIBANK NA                      Unsecured         200.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      5,000.00       6,160.15        6,160.15        431.21        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,375.00            NA              NA            0.00       0.00
COMCAST                          Unsecured         548.00           NA              NA            0.00       0.00
Comcast                          Unsecured         660.00           NA              NA            0.00       0.00
COMCAST                          Unsecured         968.00           NA              NA            0.00       0.00
Comcast                          Unsecured         883.00           NA              NA            0.00       0.00
COMED RESIDENTIAL                Unsecured         322.00           NA              NA            0.00       0.00
FIRST PREMIER BANK               Unsecured         534.00           NA              NA            0.00       0.00
Garden Quarter Appts             Unsecured      3,040.00            NA              NA            0.00       0.00
Gecrb/Walmart                    Unsecured      1,589.00            NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured            NA       1,229.53        1,229.53          86.07       0.00
INTERNAL REVENUE SERVICE         Priority             NA       3,415.90        2,633.47      2,633.47        0.00
INTERNAL REVENUE SERVICE         Unsecured      5,000.00       5,376.95        5,376.95        376.39        0.00
Jackson Park Hospital            Unsecured           0.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         757.93          757.93          53.06       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         277.39          277.39          19.42       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      1,691.00       1,691.84        1,691.84        118.43        0.00
Little Co. of Mary Hospital      Unsecured           0.00           NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured         330.00        212.18          212.18          14.85       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-06570       Doc 53        Filed 11/02/18 Entered 11/02/18 12:51:54                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim         Claim        Principal       Int.
Name                                Class    Scheduled        Asserted      Allowed         Paid          Paid
MBB                              Unsecured         212.00             NA           NA             0.00        0.00
Mea-Stjoseph                     Unsecured         380.00             NA           NA             0.00        0.00
Mea-Stjoseph                     Unsecured         370.00             NA           NA             0.00        0.00
Mea-Stjoseph                     Unsecured         557.00             NA           NA             0.00        0.00
Meta Bank                        Unsecured         200.00             NA           NA             0.00        0.00
MIDLAND FUNDING LLC              Unsecured      1,120.00         1,120.08     1,120.08           78.41        0.00
NCO FINANCIAL SYSTEM             Unsecured         245.00             NA           NA             0.00        0.00
NCO FINANCIAL SYSTEM             Unsecured      1,385.00              NA           NA             0.00        0.00
NCO FINANCIAL SYSTEM             Unsecured          70.00             NA           NA             0.00        0.00
NORTHWEST COLLECTORS             Unsecured         399.00             NA           NA             0.00        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,100.00         1,743.24     1,743.24         122.03         0.00
Peoples-Gas                      Unsecured         557.00             NA           NA             0.00        0.00
PRESENCE HEALTH ST JOSEPH HOSP   Unsecured      4,089.00         4,291.34     4,291.34         300.39         0.00
QUANTUM3 GROUP LLC               Unsecured            NA         1,679.76     1,679.76         117.58         0.00
Rush Presbyterian St. Lukes      Unsecured           0.00             NA           NA             0.00        0.00
Springleaf Financial Services    Unsecured      1,727.00              NA           NA             0.00        0.00
SPRINT NEXTEL                    Unsecured         644.00          643.67       643.67           45.06        0.00
Stroger Hospital                 Unsecured           0.00             NA           NA             0.00        0.00
University of Chicago Hospital   Unsecured           0.00             NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                          $0.00                 $0.00               $0.00
      Mortgage Arrearage                                        $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                   $0.00                 $0.00               $0.00
      All Other Secured                                         $0.00                 $0.00               $0.00
TOTAL SECURED:                                                  $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00              $0.00                  $0.00
       Domestic Support Ongoing                                 $0.00              $0.00                  $0.00
       All Other Priority                                   $2,633.47          $2,633.47                  $0.00
TOTAL PRIORITY:                                             $2,633.47          $2,633.47                  $0.00

GENERAL UNSECURED PAYMENTS:                             $34,578.89             $2,420.55                  $0.00


Disbursements:

       Expenses of Administration                                $3,877.21
       Disbursements to Creditors                                $5,054.02

TOTAL DISBURSEMENTS :                                                                             $8,931.23


UST Form 101-13-FR-S (09/01/2009)
  Case 14-06570         Doc 53      Filed 11/02/18 Entered 11/02/18 12:51:54                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
